DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  HOBBS ARCHITECTURAL FOUNTAINS, INC., a foreign corporation,
                       Appellant,

                                     v.

  STELLAR BUSINESS SOLUTIONS, LLC d/b/a CRITICAL BUILD, a
               Florida Limited Liability Company,
                            Appellee.

                               No. 4D16-3973

                          [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE14010796
(25).

  Randall L. Leshin of Randall Leshin, P.A., Fort Lauderdale, for
appellant.

  Kevin J. Taylor of Kevin J. Taylor, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.